DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.

Response to Amendments
	Applicant submitted amendments to the claims on 5/5/2021. Claims 1, 3, 5, 8, 10, 15, and 20 are amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Regarding claim 1, the limitation “calculate the features of the part for four or greater dimensions comprising the geometric, design and process features” is deemed not properly described in the instant application since 0057 of the instant application is the only paragraph describing these features but are in reference to an inputted numeric feature vector and not towards calculating these claimed features. Further, the instant application does not describe how this feature vector is being calculated. 
The term “voxel based surface recognition” is deemed not properly described in the instant application since 0074 of the instant application is the only paragraph that mentions voxelization and there is no mention using voxelization for surface recognition. 
The limitation starting with “downselecting a recombination the features of the part” is deemed not properly described since 0055 of the instant application mentions “feature downselection or recombination”. There is no teaching of “downselecting a recombination” as is currently claimed. 
Further, the instant specification paragraph 0055 does not support “downselecting a recombination the features of the part”. The part in question in the claim is directed towards the part that is being designed. However, the instant specification does not mention that the feature downselection or recombination is directed towards this part being designed but rather stored part models. This also applies to the limitation “determining a parametric specification of the part…using the recombination of the features of the part”. 
Similar limitations in claims 8 and 15 are also rejected under 35 USC 112(a). Claims 2-7, 9-14, and 16-20 depend on claims 1, 8, and 15 and therefore are rejected. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “extracting and aggregating into a parametric part database, geometric measurements of: surface, volume, curvature, edge angular defects, point angular defects, and topology of an existing part or a solid model thereof” is deemed indefinite since it is not clear if the claim requires surface, volume, curvature, edge angular defects, point angular defects, and topology of an existing part or the surface, volume, curvature, edge angular defects, point angular defects, and topology of a solid model or if the claim requires : surface, volume, curvature, edge angular defects, point angular defects, and topology of an existing part. 
For the purpose of examination, the Examiner has taken the claim to mean surface, volume, curvature, edge angular defects, point angular defects, and topology of an existing part or the surface, volume, curvature, edge angular defects, point angular defects, and topology of a solid model. 
	The limitation “receiving numeric feature vectors for a set of parts describing: geometric, design, and process features of each part in the set of parts” has been deemed indefinite since it is not clear as to what is receiving these claimed features of each part in the set of parts. 
	For the purpose of examination, anything that can receive these claimed features correspond to the claim language. 


Relevant Prior Art 
	Young et al (US PUB. 20170249529) has been deemed relevant prior art since it is also focused on gathering features from CAD models. 

Response to Arguments
Applicant’s arguments, filed 05/05/2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 USC 103 of 3/9/2021 has been withdrawn. 
However, a rejection of claims 1-20 are rejected under 35 USC 112(a) and 35 USC 112(b) as shown above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116